Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: “the shape” should be -a shape- in line 1.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: “the back” and “the direction of said loading table” in line 4 should be -a back- and -a direction of said loading table-.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: “the top-bust and the under-bust” in line 3 should be - a top-bust and an under-bust -.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: “the basis of the shape of the breast” should be - a basis of a shape of the breast-. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: “a breast” should be -the breast-. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: in claim 1, “a process of ascertaining the shape of a site upon a subject (11) including a breast (15) in a state in which a nipple (13) of the subject (11) is oriented in a vertically downward direction”. The corresponding structure is “CT-scanning or the like”, see paragraph [0023], measuring top-and under bust, see paragraph [0025], photographing a region, see paragraph [0026], photography using a three-dimensional scanner or x-ray photography or the like, see paragraph [0026], a camera, see paragraph [0024], and equivalents.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 5 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 does not include a transitional phrase.  The transitional phrases “comprising”, “consisting essentially of” and “consisting of” define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim.  See MPEP 2111.03.  For purposes of examination, the word “ “including” in line 1 will be interpreted as the transitional phrase “comprising”.  
Claims 3-4 and 6 recites “a region including said (a) breast”. It is not clear if the region is the same or different that the “site upon a subject including a breast” recited in claim 1. Therefore claim 3 is indefinite.
Claim 5 recites “on the basis of the shape of the breast of said subject when said subject is in a prone state”. This is not a complete sentence. It is unclear what is being done “on the basis of the shape…”. Therefore claim 5 is indefinite.
Claims 1-6 recite “A production method for a brassiere”, but there is nothing in the claims directed to producing a brassiere, only to measuring and photographing a breast. It is unclear how the claim limitations are related to the production of a brassiere. Therefore claims 1-6 are indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5 are rejected under 35 U.S.C. 101. The claimed invention is directed to the abstract concept of performing mental steps without significantly more. The claim(s) recite(s) the following abstract concepts, as best understood, in BOLD of
1. A production method for a brassiere, including a process of ascertaining the shape of a site upon a subject (11) including a breast (15) in a state in which a nipple (13) of the subject (11) is oriented in a vertically downward direction.
2. A production method for a brassiere according to Claim 1, wherein said state in which said nipple (13) is oriented in a vertically downward direction is the state in which said subject is fixed to a loading table (21), and, as compared to said nipple (13) of said subject, the back of said subject is directed toward the direction of said loading table. 
5. A production method for a brassiere according to Claim 1, on the basis of the shape of the breast of said subject when said subject is in a prone state.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers organizing human activity, since the claims are directed to positioning a human body in a particular way. Using BRI, “ascertaining the shape of a site” could be reasonably interpreted as looking as a site and deciding what shape the site has, which could be interpreted as further human activity and mental steps.
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. There are no additional elements in these claims.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because ascertaining the shape of a site, if not considered human organization, would be considered necessary data gathering using a generic device in light of the breadth of devices recited in the instant application for ascertaining a shape. As recited in MPEP section 2106.05(g), necessary data gathering (i.e. receiving data) is considered extra solution activity in light of Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).  
Claims 3 further limit the abstract ideas without integrating the abstract concept into a practical application or including additional limitations that can be considered significantly more than the abstract idea. Claim 3 includes the additional limitation of measuring the top-bust and the under-bust of said breast. However this is well known in the art, as demonstrated by Sawada, EP 838167 and is not considered significantly more than the abstract idea nor does it integrate the abstract concepts into a practical application.
Examiner notes that claim 4 and 6 contain the non-abstract element of a three dimensional scanner which is considered a particular machine. Therefore claims 4 and 6 are not rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima, US 20100067648 (hereinafter Kojima).
Regarding claim 1, Kojima teaches a process of ascertaining the shape of a site upon a subject (11) including a breast (15) in a state in which a nipple (13) of the subject (11) is oriented in a vertically downward direction (e.g. see abstract, a radiation tomographic image and planar image is the process of ascertaining the shape of a site upon a subject (11) including a breast, and figure 2 where P is the subject oriented with the nipple of the breast B vertically downward, see also paragraph [0007]). 
Regarding claim 4 and 6, Kojima teaches the limitations of claim 1. Kojima further teaches of photographing said region including said breast of said subject with a three dimensional scanner (e.g. “When image signals representing a predetermined number of X-ray images obtained in plural directions with respect to the object are prepared in the first imaging mode, the image reconstructing unit 125 performs reconstruction computation on the image signals to generate a tomographic image signal representing a three-dimensional (3D) X-ray tomographic image of the object (i.e. a three dimensional scanner), and outputs the tomographic image signal (i.e. photograph of said region) to the image storage unit 130, the image display unit 140, and the adjustment value computing unit 150 t”, see paragraph [0033] and also paragraph [0037]).
Regarding claim 5, Kojima teaches the limitations of claim 1. Kojima further teaches on the basis of the shape of the breast of said subject when said subject is in a prone state (e.g. see Fig. 2 where on the basis of breast shape, the subject is oriented prone).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over in Kojima in view of Arimura et al., US 2017/0020761 (hereinafter, Arimura)
Kojima teaches the limitations of claim 1. Kojima further teaches wherein said state in which said nipple (13) is oriented in a vertically downward direction is the state in which said subject is fixed to a loading table (21) (e.g. figure 2 where P is the subject on loading table 12 oriented with the nipple of the breast B vertically downward).
Kojima does not explicitly teach that as compared to said nipple (13) of said subject, the back of said subject is directed toward the direction of said loading table.
Arimura teaches as compared to said nipple (13) of said subject, the back of said subject is directed toward the direction of said loading table (e.g. “The operating table includes a patient placement table, a main body, a coupling unit, and a rotation mechanism. The patient placement table places and secures the patient to hold the secured state of the patient also in a state where the patient is rotated such that breasts of the patient droop. The main body supports the patient placement table. The coupling unit removably couples the patient placement table to the main body with the patient placed. The rotation mechanism rotates the patient placement table about the rotation axis to hold the patient placement table at any given rotation angle. While the patient placement table is coupled to the main body using the coupling unit with the patient placed, the patient placement table rotates about the rotation axis by the rotation mechanism and is held at any given rotation angle.”, see paragraph [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Arimura into Kojima for the purpose of holding a patient at any given rotation angle so that the breast of the patient droop. Therefore breast can be treated in a way so that they are oriented away from the chest wall and ensure effective treatment.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over in Kojima in view of Sawada, EP 838167 (hereinafter Sawada).
Kojima teaches the limitations of claim 1. Kojima does not explicitly teach wherein the process of ascertaining the shape of a region including said breast (15) of said subject (11) includes a process of measuring the top-bust and the under-bust of said breast.  
Sawada teaches wherein the process of ascertaining the shape of a region including said breast (15) of said subject (11) includes a process of measuring the top-bust and the under-bust of said breast (e.g. see Fig. 4A which show the best section of customer measured without foundation garment, which includes top-bust and under-bust, see also column 4 lines 37-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Sawada into Kojima for the purpose of accurately measuring breast shape so that a properly fitting undergarment can be manufactured.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Catherine T. Rastovski/           Primary Examiner, Art Unit 2862